Citation Nr: 1824287	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 973	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for residuals of a traumatic brain injury (TBI).

3.  Entitlement to an initial compensable disability rating for seizures.

4.  Entitlement to an initial compensable disability rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from February 2006 to July 2010 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Detroit RO has current jurisdiction.

In October 2017, the Veteran withdrew his request for a Board hearing.


FINDING OF FACT

In October 2017 and March 2018, after certification of the claims to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his representative requested that all claims be withdrawn from appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an October 2017 letter, the Veteran withdrew all of his claims from appeal.  In March 2018, his representative reiterated his request to withdraw the entire appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial disability rating in excess of 30 percent for PTSD is dismissed.

The appeal of entitlement to an initial compensable disability rating for residuals of a TBI is dismissed.

The appeal of entitlement to an initial compensable disability rating for seizures is dismissed.

The appeal of entitlement to an initial compensable disability rating for tinea pedis is dismissed.



		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


